Citation Nr: 1442063	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  10-36 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa


THE ISSUE

Entitlement to a disability rating greater than 10 percent prior to July 14, 2009, and greater than 20 percent after July 14, 2009, for service-connected cervical spondylosis and two level osteophyte encroachment of neural foramina.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The Veteran served on active duty from February 1981 to April 1982 and from February 2003 to July 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 RO decision.  In May 2013 the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of the hearing is of record.  The Board remanded the matter in February 2014 for further evidentiary development.  Such development having been accomplished, the matter is once again before the Board for further appellate review.

In the February 2014 remand, the Board observed that outpatient records show a history of a mild traumatic brain injury (TBI) while in Iraq with subtle memory, attention, and concentration deficits.  Although it must be noted that he is service-connected for posttraumatic stress disorder, and ratings for psychiatric disabilities do include consideration of such symptoms, the RO has never adjudicated service connection for TBI.  The Veteran and his spouse also appear to be alleging he has sleep apnea due to TBI.  (Service connection for sleep apnea on a direct basis was denied in August 2014; however, service connection for sleep apnea as a residual of TBI was not considered in this decision.)  These issues are again REFERRED to the RO for adjudication.  

During the time that this matter has been on appeal, the RO has independently granted a 100 percent disability rating for the Veteran's service-connected PTSD, effective in June 2014.  In the same August 2014 decision, the RO proposed to rate the Veteran as incompetent to handle VA funds allocated to him.


FINDINGS OF FACT

1.  Prior to July 14, 2009, the Veteran's cervical spine symptomatology was more nearly analogous to forward flexion of his cervical spine greater than 30 degrees, or combined range of motion greater than 170 degrees; he did not have spinal ankylosis, and had not been prescribed bed rest by a physician for relief of his neck problems; no associated neurological abnormalities were shown.

2.  After July 14, 2009, the Veteran's cervical spine symptomatology has been more nearly analogous to forward flexion of his cervical spine greater than 15 degrees; he does not have spinal ankylosis, and has not been prescribed bed rest by a physician for relief of his neck problems; no associated neurological abnormalities are shown.


CONCLUSIONS OF LAW

1.  A disability rating greater than 10 percent is not warranted for cervical spondylosis and two level osteophyte encroachment of neural foramina prior to July 14, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2013).

2.  A disability rating greater than 20 percent is not warranted for cervical spondylosis and two level osteophyte encroachment of neural foramina after July 14, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the RO decision on appeal involving the increased rating claim by an April 2009 letter to the Veteran that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment records, VA treatment records, private treatment records, Social Security records, and VA examination reports.  The examinations provided to the Veteran are adequate for the purposes of deciding the claims on appeal as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veterans Law Judge presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  In this case, during the May 2013 Board hearing, the increased rating was identified as the issue on appeal.  The nature of the Veteran's discontent, and the chain of events leading to the appeal were clarified.  Relevant information was elicited from the Veteran by the undersigned.  Sources of evidence relevant in this regard were discussed during this process.  As such, these actions fulfilled the duties under 38 C.F.R. § 3.103(c)(2).

As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in his electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).



Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a claim for an original or an increased rating, it is presumed that the Veteran seeks the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In evaluating claims for increased ratings, we must evaluate the Veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  A disability of the musculoskeletal system is measured by the effect on ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion in assigning the most accurate disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Disability of the joints, including the spine, is measured by abnormalities of motion, such as limitation of motion or hypermobility, instability, pain on motion, or the inability to perform skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Under section 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as 'seriously disabled' any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Under the governing regulation, cervical disc disease is rated under the General Rating Formula for Diseases and Injuries of the Spine.  A 10 percent disability rating is assigned with forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting gin abnormal gait or abnormal spinal contour.  A 20 percent disability rating reflects symptoms such as forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned when forward flexion of the cervical spine is 15 degrees or less; or when there is favorable ankylosis of the entire cervical spine.  A higher disability rating is warranted only in the case of unfavorable ankylosis of the entire cervical spine (40 percent), or unfavorable ankylosis of the entire spine (100 percent).  The General Rating Formula specifies that the formula must be applied regardless of symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  It additionally provides that any associated objective neurologic abnormalities must be evaluated separately, under an appropriate diagnostic code.

Historically, the Veteran injured his neck during his second period of service.  After discharge he underwent surgery for a discectomy and partial fusion of the vertebrae at C5 and C6.  Over the course of the next several years, he was involved in two automobile accidents, which had the effect of greatly increasing his neck pain and impairment.  The additional injuries incurred during the post-service automobile accidents have been deemed to have aggravated the original service-connected injury, and all cervical spine pathology is now viewed together for purposes of assigning the most appropriate disability rating for VA purposes.  

A disability rating of 10 percent was in effect until July 2009, when physical therapy records reflected decreased range of cervical spine motion.  At that point, a 20 percent disability rating was assigned.  The Veteran has appealed both stages of this staged disability rating, asserting that higher disability ratings are warranted throughout.

The Veteran has multiple complaints involving his cervical spine.  These are well documented in his written contentions, his medical records, and his hearing testimony.  He takes strong prescription medication for the relief of pain in his neck.  He has tried physical therapy, a TENS unit, and steroid injections at various times throughout the appeal period, although he asserts that none of these modalities have really helped him.  He testified during the hearing that he believes his neck pain radiates upward and causes headaches.  He also testified that he experiences tingling in his arms and occasional loss of strength in his arms that he relates to his neck problems.

Pursuant to the Board remand, the Veteran underwent a VA examination in April 2014.  The examiner noted that the Veteran's functional loss and functional impairment of the cervical spine included reduced motion of the neck, and pain on movement.  There was no localized tenderness or pain, no muscle spasm or guarding resulting in abnormal spinal contour, and no muscle spasm at all upon examination.  Muscle strength and deep tendon reflexes were normal in the arms, wrists, and hands.  Sensory examination was also normal with no radiculopathy and no other neurologic abnormality.  There was no ankylosis.  The examiner reviewed the Veteran's history and test results and opined that the Veteran does not currently have intervertebral disc syndrome, and he does not have cervical radiculopathy, as verified by electromyography testing.  The Veteran's cervical spine arthritis was confirmed by X-ray testing.  The examiner felt that the Veteran's cervical spine arthritis would limit the Veteran's ability to work as lifting more than 40 pounds, prolonged neck flexion, rotation or extension were all contra-indicated.

The examiner strongly opined that the range of motion measurements taken during the examination were invalid and did not accurately represent the Veteran's actual cervical spine functionality.  The examiner explained that the "Veteran had excessive pain behaviors and poor effort with [the examination], which explains his very limited range of motion, his true range of motion would be expected to be greater than what was displayed in this examination."  The examiner commented that the Veteran drove himself to the examination and that "it is unclear how he could do this with the range of motion he exhibited at this examination."  

The examiner commented that after reviewing the Veteran's medical records, the range of motion measurements taken in 2009 were more likely to represent his actual range of neck motion, because they were taken five years after the fusion surgery and also after the 2008 motor vehicle accidents.  Because there was no new pathology involving the Veteran's neck since 2009, the examiner felt there was no real basis for the decreased ranges of motion recorded on subsequent reports.  

Because the Veteran's range of motion findings are inconsistent upon even the most cursory review, and because they have been deemed unreliable by at least one experienced examiner, the Board will essentially disregard them and instead focus upon the Veteran's overall level of symptomatology and functional impairment.  In this regard, we observe that the Veteran does have genuine functional limitations in terms of his neck motion and also in the amount of weight which he is allowed to lift.  His neck pain also seems real and omnipresent.  Perhaps most significant, however, is the examiner's comment to the effect that if his neck function were indeed as limited as he attempted to portray, he would not be able to drive.  However, he does drive himself and the ability to control his own transportation is a significant factor in his independence and is an example of the sort of limitation of neck function which can dramatically impact a person's quality of life.  Also significant is the confirmation that the Veteran fortunately does not have radiculopathy or nerve involvement from his cervical spine arthritis.  

The Veteran's own reports of constant pain and functional limitation are important.  However, absent ankylosis or actual limitation of forward flexion of less than 15 degrees, a higher disability rating simply is not warranted.  We acknowledge the Veteran's implicit contentions that range of motion measurements do not accurately reflect the amount of pain he feels.  

Based upon the above analysis, the Board holds that increased disability ratings for either period of this staged rating are not warranted.  The currently-staged ratings were arrived at based upon the 2009 range of motion measurements which were endorsed by the April 2014 VA examiner, and in light of all the evidence, the Board is satisfied with this result.  Considering the medical evidence in conjunction with the Veteran's own testimony and assertions, along with those of his wife, the Board finds that the current staged ratings are more nearly analogous to the level of impairment reflected in the evidence of record and we will not disturb the currently-assigned ratings.

The Board also considered whether the functional loss due to pain could result in a higher schedular evaluation.  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  See 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  In this case, the Veteran has complained of significant cervical spine pain and radiation.  Nevertheless, even considering the effects of pain, there is nothing in the record that suggests the pain resulted in a functional loss akin to flexion limited to 15 degrees or less or favorable ankylosis.  Furthermore, repeated testing has failed to demonstrate any nerve involvement in the Veteran's cervical spine disease.  38 C.F.R. § 4.45 , 4.71a, Diagnostic Codes 5242; DeLuca, 8 Vet. App. at 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Accordingly, an increased schedular evaluation based upon pain would be inappropriate.

Multiple VA physicians and examiners have found no neurological involvement in the Veteran's cervical disc disease.  Thus, a separate disability rating for objective neurologic abnormalities is not warranted.  

The Veteran also carries a diagnosis of degenerative disc disease in the cervical region, although the most recent VA examiner specifically declined to assign this particular diagnosis.  Intervertebral disc syndrome is currently evaluated either on the total duration of incapacitating episodes over the previous twelve months or by combining under 38 C.F.R. § 4.25 (the combined ratings table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  When rating intervertebral disc syndrome based upon incapacitating episodes, and the incapacitating episodes have a total duration of at least six weeks during the past twelve months, a disability rating of 60 percent is provided.  When the incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past twelve months, a disability rating of 40 percent is provided.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

In this regard, none of the Veteran's medical records indicate that the Veteran has been prescribed bed rest on account of his neck or back problems.  Although the Veteran testified that he frequently takes to his bed and that he intentionally limits his activities to avoid pain, this is not the specific type of incapacitation envisioned by the drafters of the binding regulation set forth above.  Thus, it is the other method, that of applying the General Rating Formula for Diseases and Injuries of the Spine, which yields the greater benefit for the Veteran in this case.

The preponderance of the evidence is against the claim and the appeal for higher disability ratings must be denied. 


ORDER

A disability rating greater than 10 percent prior to July 14, 2009, and greater than 20 percent after July 14, 2009, for service-connected cervical spondylosis and two level osteophyte encroachment of neural foramina is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


